DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Title has been changed to: --METHOD OF MANFACTURING A FLEXIBLE CIRCUIT ELECTRODE FOR ELECTROSURGICAL INSTRUMENT--.

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a method of manufacturing a flexible circuit electrode comprising step of forming electrically insulative layer on a tissue contact surface of the electrode formed on a flexible electrically conductive sheet and separating the electrode from the flexible laminate as defined in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited for their teachings of manufacturing a flexible circuit on a substrate that uses in medical/surgical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DN/								/DONGHAI D NGUYEN/March 27, 2021 		                                           Primary Examiner, Art Unit 3729